IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00290-CR
 
Ex parte
Jose Alexander Arevalo
 
 
 

From the County Court
Freestone County, Texas
Trial Court No. 17695
 

MEMORANDUM  Opinion





 
            Jose Alexander Arevalo was convicted
in 1997 of Driving While Intoxicated and sentenced to 180 days in jail which
was probated for 18 months.  See Tex.
Penal Code Ann. § 49.04 (Vernon 2003).  In 2009, Arevalo filed a writ of
habeas corpus which was denied by the trial court.  Arevalo appealed that
denial but has now filed a motion requesting this Court to dismiss the appeal. 
Arevalo personally signed the motion to dismiss.
            Accordingly, the appeal is dismissed. 
Tex. R. App. P. 42.2(a).
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed February 3, 2010
Do
not publish
[CR25]